Citation Nr: 0841249	
Decision Date: 12/01/08    Archive Date: 12/09/08

DOCKET NO.  05-30 085	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

A. Muhlfeld, Associate Counsel




INTRODUCTION

The veteran had active military service from March 1966 to 
March 1968. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a May 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Milwaukee, Wisconsin.


FINDING OF FACT

Hypertension is not attributable to the veteran's period of 
active military service; it was not manifested within the 
first post-service year; it was not caused or made worse by 
the veteran's service-connected post-traumatic stress 
disorder (PTSD) or coronary artery disease.


CONCLUSION OF LAW

The veteran does not have hypertension that is the result of 
disease or injury incurred in or aggravated by active 
military service, nor may it be presumed to have been 
incurred therein; hypertension is not proximately due to or 
the result of service-connected disability.  38 U.S.C.A. §§ 
1101, 1110, 1112, 5107 (West 2002 & Supp 2008); 38 C.F.R. §§ 
3.303, 3.304, 3.307, 3.309, 3.310 (2008); 38 C.F.R. § 3.310 
(2006). 


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will attempt to obtain on behalf of 
the claimant, and (3) any evidence that the claimant is 
expected to provide.  38 C.F.R. § 3.159(b)(1).  VCAA notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The Board notes that effective May 30, 2008, VA amended its 
regulations governing VA's duty to provide notice to a 
claimant regarding the information necessary to substantiate 
a claim.  The new version of 38 CFR 3.159(b)(1), removes the 
portion of the regulation which stated that VA would request 
that the claimant provide any evidence in his possession that 
pertains to the claim.  See 73 Fed. Reg. 23353-54 (April 30, 
2008).

The Board notes that the veteran was apprised of VA's duties 
to both notify and assist in correspondence dated in August 
2003, June 2005, March 2006, and May 2006.  (Although the 
complete notice required by the VCAA was not provided until 
after the RO adjudicated the appellant's claims, any timing 
errors have been cured in the process of the previous remand 
and RO subsequent actions.  Id.)  Specifically regarding VA's 
duty to notify, the notifications to the veteran apprised him 
of what the evidence must show to establish entitlement to 
service connection (see August 2003 VCAA letter), what 
evidence and/or information was already in the RO's 
possession, what additional evidence and/or information was 
needed from the veteran, what evidence VA was responsible for 
getting, and what information VA would assist in obtaining on 
the veteran's behalf.  The RO also provided a statement of 
the case (SOC) and supplemental statements of the case 
(SSOCs) reporting the results of its reviews of the issue and 
the text of the relevant portions of the VA regulations.  The 
veteran was apprised of the criteria for assigning disability 
ratings and for award of an effective date.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

Regarding VA's duty to assist, the RO obtained the veteran's 
private and VA medical records, the veteran's personnel 
records, and provided examinations in furtherance of his 
claim.  The RO contacted the National Personnel Records 
Center (NPRC) in an attempt to obtain the veteran's service 
medical records; however, the NPRC responded that no records 
were on file, but noted that the entrance and separation 
physicals were furnished to the Chicago RO in August 1968.  
In September 2006, the Milwaukee RO contacted the Chicago RO, 
attempting to obtain the veteran's service medical records 
(SMRs); however, the Chicago RO responded that they did not 
have any records at their location pertaining to the 
veteran's military service.  

The Board notes that when records in government custody are 
lost or destroyed, VA has a heightened duty to consider the 
benefit-of-the-doubt doctrine, to assist the claimant in 
developing the claim, and to explain its decision.  See Russo 
v. Brown, 9 Vet. App. 46, 51 (1996).  Here, because the NPRC 
was unable to locate the veteran's service medical records, 
the Board has a heightened duty to consider the benefit-of-
the-doubt doctrine and to explain its decision.  Although 
ultimately unsuccessful, the Board finds that every attempt 
was made to obtain the veteran's service medical records.  As 
such, the Board finds that no duty to assist was unmet.  

The veteran asserts several different theories to connect his 
current hypertension to his military service.  First, the 
veteran contends that his hypertension is directly related to 
service, and states that he was first diagnosed with 
hypertension by a military doctor while on active duty.  In 
the alternative, the veteran asserts that his service-
connected PTSD caused or aggravated his hypertension, and 
further contends that his service-connected coronary artery 
disease (CAD) caused or aggravated his hypertension.

In the discussion below, the Board will address each of these 
theories of entitlement.

II. Direct and Presumptive Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303.  Service connection may also be granted for any injury 
or disease diagnosed after service, when all the evidence, 
including that pertinent to service, establishes that the 
disease or injury was incurred in service.  38 C.F.R. 
§ 3.303(d).  Generally, service connection requires (1) 
medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  Caluza v. 
Brown, 7 Vet. App. 498 (1995).  Further, it is not enough 
that an injury or disease occurred in service; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).

Certain chronic diseases, including hypertension, may be 
presumptively service connected if they become manifest to a 
degree of 10 percent or more within one year of leaving 
qualifying military service.  38 C.F.R. §§ 3.307(a)(3); 
3.309(a) (2008).

In this case, although current treatment reports show that 
the veteran currently suffers from hypertension, the first 
post-service indication in the record of any disability 
resembling hypertension is not until September 1978, over 10 
years after discharge from active duty, when a progress note 
stated that the veteran's blood pressure was borderline 
elevated (but did not specifically diagnose the veteran with 
hypertension).  Here, the Board finds that there is a lack of 
direct nexus to the veteran's period of military service 
because the first documented post-service indication of 
elevated blood pressure was over ten years after military 
service, which is a considerable lapse in time between 
service and the initial post-service diagnosis.  The Board 
finds that the lengthy period after military service without 
treatment is evidence that there has not been a continuity of 
symptomatology, and it weighs heavily against the claim.  See 
Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (it is proper 
to consider the veteran's entire medical history, including a 
lengthy period of absence of complaints); see also Forshey v. 
Principi, 284 F.3d 1335 (Fed. Cir. 2002) ("negative evidence" 
could be considered in weighing the evidence).  Further, 
although in a July 2003 letter, J.G., M.D., commented that 
the veteran had been under his care for many years, and had a 
known history of hypertension ever since he had known him and 
"probably" dating back to his time in the military, the 
Board is not persuaded by Dr. G.'s opinion.  Specifically, 
Dr. G. failed to provide any clinical data or other rationale 
to support his opinion that the veteran's hypertension 
"probably" dated back to his time in the military; nor is 
there anything in the record that would give it substance.  
Without any sort of supporting evidence for his assertion, 
the Board does not find that Dr. G.'s opinion is of lesser 
evidentiary value.  See Prejean v. West, 13 Vet. App. 444, 
448-499 (2000) (the thoroughness and detail of the opinion 
are important factors in assessing the probative value of a 
medical opinion).  Further, by using the term "probably," 
without supporting rationale, Dr. G.'s opinion is too 
speculative to provide the degree of certainty required for 
medical nexus evidence.  See Bloom v. West, 12 Vet. App. 185, 
187 (1999).  Dr. G. did not provide any explanation of why he 
believed the veteran probably had hypertension dating back to 
his time in the military, except to note that he believed it 
was related to the veteran's PTSD diagnosis.  (The theory 
that the veteran's hypertension was caused by PTSD will be 
discussed below).  

As such, although there is evidence of a current disability-
hypertension, the veteran's first diagnosis of hypertension 
was not until the late 1970's, well after his discharge from 
the military, and no examiner has rendered a probative 
medical nexus opinion connecting the veteran's currently 
diagnosed hypertension to military service.  Finally, there 
is no indication that hypertension was shown during the one-
year presumptive period, as the record shows that the 
veteran's hypertension began in the late 1970's, over ten 
years after his discharge from the military.  38 C.F.R. 
§§ 3.307, 3.309.  Based on the above analysis, the Board 
finds that service connection for hypertension is not 
warranted on a direct or presumptive basis.

III. Secondary service connection

Regarding service connection on a secondary basis, the Board 
notes that a disability that is proximately due to or the 
result of a service-connected disease or injury is considered 
service connected, and when thus established, this secondary 
condition is considered a part of the original condition.  38 
C.F.R. § 3.310(a).  Further, additional disability resulting 
from the aggravation of a non-service-connected condition by 
a service-connected condition is also compensable under 38 
C.F.R. § 3.310(a).  Allen v. Brown, 7 Vet. App. 439, 448 (en 
banc).  Establishing service connection on a secondary basis 
therefore requires evidence sufficient to show (1) that a 
current disability exists and (2) that the current disability 
was either (a) caused by or (b) aggravated by a service-
connected disability.   In this regard, the Board notes that 
there has been an amendment to the provisions of 38 C.F.R. 
§ 3.310.  See 71 Fed. Reg. 52744-47 (Sept. 7, 2006).  The 
amendment sets a standard by which a claim based on 
aggravation of a non-service-connected disability by a 
service-connected one is judged.  Although VA has indicated 
that the purpose of the regulation was merely to apply the 
Court's ruling in Allen v. Brown, 7 Vet. App. 439 (1995), it 
was made clear in the comments to the regulation that the 
changes were intended to place a burden on the claimant to 
establish a pre-aggravation baseline level of disability for 
the non-service-connected disability before an award of 
service connection based on aggravation may be made.  This 
had not been VA's practice, which strongly suggests that the 
2006 change amounts to a substantive change in the 
regulation.  Given what appear to be substantive changes, and 
because the veteran's claim was pending before the regulatory 
change was made, the Board will consider the version of 
38 C.F.R. § 3.310 in effect before the change, which version 
favors the claimant.



PTSD

Here, the record contains two competing medical opinions on 
the question of whether the veteran's currently diagnosed 
hypertension was caused or aggravated by his service-
connected PTSD.

A July 2003 letter from J.G., M.D., noted that the veteran 
had been under his care for many years, and noted that the 
veteran was recently diagnosed with PTSD and granted a 
service related disability for PTSD.  Dr. G. opined that the 
veteran's PTSD and the stress reaction associated with that 
was most likely a contributory factor in the veteran's 
hypertension and subsequent development of coronary artery 
disease, explaining that hypertension had been long standing 
and noted that stress issues could clearly play a role in the 
maintenance of hypertension.  Dr. G. noted that even though 
the PTSD was recently diagnosed, it was reasonable to infer 
that it dated back to his time in the service in Vietnam.

The veteran was afforded a VA Heart examination in March 
2004.  At this examination, L.W., M.D., diagnosed the veteran 
with PTSD and essential hypertension.  The examiner opined 
that it was more likely than not that the veteran's 
hypertension was essential hypertension and not the direct 
result of PTSD.  Dr. W. explained that he had reviewed the 
literature on this subject, including the Psychological 
Bulletin, which stated that although there was a correlation 
between high blood pressure and psychosocial variables of a 
stressful nature, such as job loss and demanding occupations, 
the report noted that animal, not human, literature provided 
more compelling evidence for sustained hypertension resulting 
from emotional stress.  Specifically, Dr. W. stated that 
although an increase in blood pressure in response to stress 
was well described in humans, the change tended to return to 
normal following removal of the stress (unlike animal 
studies).  Dr. W. noted that a more prolonged response could 
be seen in those with a genetic predisposition to 
hypertension, but commented that a more prolonged response 
did not mean chronic elevation of blood pressure.  Rather, 
blood pressure could vary depending on the stress, but the 
literature did not state that the chronic stress caused 
chronic hypertension.  Dr. W. explained that when the veteran 
had periods of anger or hostility, his blood pressure could 
be elevated, but noted that it came back down to normal range 
on his medication.  Dr. W. concluded that there was no 
clinical evidence that the veteran's PTSD caused chronic 
hypertension; however, he noted that it could aggravate the 
blood pressure, as mentioned above, depending on the stress 
level, but noted that the aggravation would be temporary 
(intermittent) depending on the stress level and not a 
permanent aggravation.

Here, the veteran's hypertension was first diagnosed in the 
late 1970's, while the record does not show evidence of PTSD 
until outpatient treatment records dated from June 2002 
through February 2003, which contain a September 2002 
notation assessing the veteran with PTSD.  As such, because 
the evidence strongly suggests that the veteran was diagnosed 
with hypertension prior to his having PTSD, the veteran's 
PTSD could not have caused his hypertension, and further, Dr. 
W. specifically stated that there was no clinical evidence 
that the veteran's PTSD caused chronic hypertension.  

Regarding the question of whether the veteran's service-
connected PTSD aggravated his hypertension, in a July 2003 
letter, Dr. G. opined that the veteran's PTSD and the stress 
reaction associated with that was most likely a contributory 
factor in his hypertension, explaining that hypertension had 
been long standing and noted that stress issues could clearly 
play a role in the maintenance of hypertension.  In March 
2004, Dr. W. opined that it was more likely than not that the 
veteran's hypertension was essential hypertension and not the 
direct result of PTSD.  Dr. W. explained that although an 
increase in blood pressure in response to stress was well 
described in humans, the change in blood pressure tended to 
return to normal following removal of the stress.  Dr. W. 
noted that when the veteran had periods of anger or 
hostility, his blood pressure could be elevated, but noted 
that it came back down to normal range on his medication.  He 
further noted that a more prolonged response to stress could 
be seen in those with a genetic predisposition to 
hypertension, but explained that a more prolonged response 
did not mean chronic elevation of blood pressure.  In 
summary, Dr. W. noted that although blood pressure could vary 
depending on stress, the literature did not support the 
conclusion that chronic stress caused or permanently 
aggravated hypertension. 

Here, as noted by Dr. G., the Board concedes that stress 
issues could play a role in the maintenance of hypertension, 
(see Dr. G.'s July 2003 letter); however, Dr. W. took the 
evaluation a step further, explaining that the medical 
literature does not indicate that prolonged stress causes 
chronic elevation of blood pressure; rather, the medical 
literature shows that blood pressure returns to normal 
following removal of stress.  In this regard, the Board notes 
that temporary flare-ups of symptoms, do not constitute an 
increase in severity, see Davis v. Principi, 276 F.3d 1341, 
1345 (Fed. Cir. 2002); rather, an increase in disability 
requires a sustained worsening.  ("increase in disability" 
was not assessed in terms of a temporary flare-up or a 
passing change in symptoms).  Davis v. Principi, 276 F.3d 
1341, 1347 (Fed. Cir. 2002).  Therefore, based on the above 
medical evidence, it cannot be said that the veteran's 
hypertension was permanently aggravated by his PTSD, because 
although an increase in stress levels due to the veteran's 
PTSD would cause a temporary increase in blood pressure, 
there is no evidence of stress resulting in chronic 
hypertension, and as such, the medical evidence does not 
support the conclusion that PTSD has caused a sustained 
worsening of the veteran's hypertension.  Thus, the Board 
finds that the veteran's hypertension was not aggravated by 
his service-connected PTSD symptoms because the medical 
evidence does not document anything more than a temporary 
flare-up of symptoms; it does not show evidence of a 
permanent aggravation.

As noted above, the Board is not persuaded by Dr. G.'s 
opinion because he failed to provide any clinical data or 
other rationale to support his opinion that the veteran's 
PTSD was "most likely a contributory factor" in his 
hypertension.  Without any sort of rationale for his 
assertion, the Board does not find that Dr. G.'s opinion is 
entitled to as much probative weight as Dr. W's.  See Prejean 
v. West, 13 Vet. App. 444, 448-499 (2000)(the thoroughness 
and detail of the opinion are important factors in assessing 
the probative value of a medical opinion).  Contrary to Dr. 
G.'s opinion, Dr. W. offered a thorough, detailed 
explanation, supported by clinical data and medical 
literature, as to why he did not find that the veteran's 
hypertension was permanently aggravated by his service-
connected PTSD.  Such explanation gives substance to the 
opinion, which the Board in turn gives greater evidentiary 
weight.

Based on the above analysis, the Board finds that the 
veteran's currently diagnosed hypertension was not caused or 
aggravated by his service-connected PTSD.

Coronary Artery Disease

Initially, the Board notes that the veteran's hypertension 
was diagnosed in the 1970s (as noted above, a September 1978 
progress note stated that the veteran's blood pressure was 
borderline elevated), while coronary artery disease (CAD) is 
only traceable to the 1990s, (a February 1993 report of heart 
catheterization diagnosed CAD).  This evidence strongly 
suggests that hypertension preceded the onset of CAD, thus 
tending to disprove the theory that the veteran's CAD caused 
his hypertension to develop.  Further, both a February 1993 
private treatment record, and a March 2004 VA examination, 
diagnosed the veteran with essential hypertension, the 
definition of which states, high blood pressure for which no 
cause can be found. 

Additionally, the veteran was afforded a VA examination in 
June 2008 to obtain an opinion as to whether his currently 
diagnosed hypertension was permanently aggravated beyond its 
natural progression by his CAD, or to state it another way, 
to determine if any additional disability was considered to 
be proximately due to the veteran's service-connected CAD.  
The examiner, S.B., M.D., opined that the veteran's currently 
diagnosed hypertension had not been caused or made worse by 
his service-connected coronary artery disease.  Dr. B. 
explained that CAD is usually due to atherosclerotic deposits 
of lipids (plaques) which encroach on the lumen of the 
coronary arteries, causing obstruction of blood flow to the 
heart muscle.  Dr. B. noted that the plaques may rupture and 
a blood clot could form causing an acute myocardial 
infarction.  Dr. B. noted that hypertension may be caused by 
diseased kidneys, certain tumors, birth defects, and 
endocrine conditions, but, in most cases, the cause for 
hypertension is not found.  Dr. B. opined that there was no 
accepted medical theory which proposed that coronary artery 
disease caused or made worse hypertension.  

In this case, the Board finds that Dr. B. offered a thorough 
rationale for his opinion, explaining the documented causes 
of hypertension, none of which include CAD.  His opinion was 
supported by clinical data and uncontradicted by the record.  
Based on the above analysis, the Board finds the veteran's 
hypertension was not caused or aggravated by his service-
connected CAD.

The Board has considered the benefit-of-the-doubt doctrine, 
but finds that the record does not provide an approximate 
balance of negative and positive evidence on the merits.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).  Therefore, on the basis of the above 
analysis, and after consideration of all the evidence, the 
Board finds that the preponderance of the evidence is against 
this service connection claim.  


ORDER

Entitlement to service connection for hypertension is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


